Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 8, 10, and 19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Wang (US-8991572).
	Regarding claim 1, Wang discloses a bumper cap (figs 8-12, 106 or fig 3 106/108) for a damper (100), the damper including an outer tube (104), the outer tube having an end (fig 2), and a rod (102) extending through the end in the outer tube (figs 2-12), the damper including a damping fluid that is movable within the damper in response to movement of the rod (col. 2, abstract), the bumper cap comprising: a cup shaped body (106 top) having a side wall and a base (106 or 106/108, figs 3-12), the side wall having an inner surface and an outer surface (figs 3-12), the inner surface having a dimension that is sized to be press fit over the outer tube (figs 3-12 at least wherein 106 or 106/108 has been interpreted to be press fit over top of 104) and the base having a through hole in the base (106 at 102), the through hole configured to have the rod (102) pass therethrough, the base having at least one fluid passage (at least at or near 112a) extending away from the through hole (figs 3-12); the side wall having at least one fluid reservoir (at least one of fig 8, 112, between 106 and 104 where 108b sits or in alternative, fig 3 112) located in the side wall (at least wherein the reservoir has been interpreted to be at least radially inside or within 106) and in fluid communication with the fluid passage(112a figs 3-12).
Regarding claim 7, Wang discloses wherein the inner surface having a dimension that is sized to be press fit over the outer tube is smooth and abuts the outer tube (at least fig 11 wherein 106 does not include groove 122).
	Regarding claim 8, Wang discloses wherein an oil absorbing material (fig 8, 108b) is located in the reservoir (fig 8, 112).
	Regarding claim 10, Wang discloses an outer tube (104) having an end (figs 2-12); the outer tube having a rod (102), the rod extending through the end in the outer tube (fig 2), the damper including a damper fluid (col. 2, abstract), the damper fluid movable within the damper in response to movement of the rod (col. 2, abstract); a cup shaped bumper cap (figs 8-12, 106 or fig 3 106/108) configured to fit over the end of the outer tube (104), the bumper cap having a through hole (106 at or near 102), the rod passaging through the through hole (figs 2-12), the cup shaped body having a side wall and a base (figs 3-12, 106 and/or 106/108), the side wall having an inner surface and an outer surface, the inner surface having a dimension that is sized to be press fit over the outer tube (figs 3-12 at least wherein 106 or 106/108 has been interpreted to be press fit over top of 104) and the base having a through hole in the base (figs 2-12), the through hole configured to have the rod (102) pass therethrough, the base having at least one fluid passage (at least 112a) extending away from the through hole; the side wall having at least one fluid reservoir (at least one of fig 8, 112, between 106 and 104 where 108b sits or in alternative, fig 3 112) located in the side wall (at least wherein the reservoir has been interpreted to be at least radially inside or within 106) and in fluid communication with the fluid passage (112a).
	Regarding claim 19, Wang discloses wherein an oil absorbing material (fig 8, 8b) is located in the reservoir (fig 8, 112).
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US-8991572) in view of Wichary et al. (US20190170205).
Regarding claim 17, Wang discloses as set forth above but silent as to the process of producing the bumper cap.  Wichary et al. teaches wherein a bumper cap is injection molded from a polymer (paragraph 60). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use a method of injection molding a polymer for production of a bumper cap because injection molding is a known low-cost manufacturing process (Wichary et al., paragraph 60, line 10).
 Regarding claim 18, Wang discloses wherein the inner surface having a dimension that is sized to be press fit over the outer tube is smooth and abuts the outer tube (at least fig 11 wherein 106 does not include groove 122).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US-8991572) in view of Irwin (US-20160097483).
Regarding claims 9, Wang discloses wherein the absorbing material may be any suitable composition, for example including absorbent sponge and sponge-like materials and absorbent paper and paper-like materials (col. 6, lines 9-12) but is not specific to a ceramic material. Irwin teaches wherein a porous ceramic material (300) can be used for the absorption of oil (paragraphs 5 and 19, wherein ceramic has been disclosed to provide superior absorption because of its porous nature). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use a ceramic material as the suitable absorption material since ceramic material can be porous and provide superior absorption of oil (Irwin (paragraphs 5 and 19).  It would also be obvious to use a ceramic material as the suitable absorption material as it performs in an environment of increased heat.   Since the damper has been considered to be in an environment (during use in an automobile) of increased heat, a ceramic has been interpreted to be suitable.
 
	Claims 1-5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wossner et al. (US-4364457) in view of Wang (US-8991572).
	Regarding claim 1, Wossner et al.  discloses a bumper cap (58) for a damper (fig 1, 10), the damper including an outer tube (14), the outer tube having an end (fig 1), and a rod (32) extending through the end in the outer tube (figs 1-4), the damper including a damping fluid that is movable within the damper in response to movement of the rod (abstract), the bumper cap comprising: a cup shaped body (58) having a side wall (66) and a base (64), the side wall having an inner surface and an outer surface (figs 2-4), the inner surface having a dimension that is sized to be press fit over the outer tube (at least at 66, col. 5, lines 16-17) and the base having a through hole (68) in the base, the through hole configured to have the rod (32) pass therethrough, the base having at least one fluid passage (at least at or near 72) extending away from the through hole (figs 2-4) and reservoir (76).
	Wossner et al. lacks wherein the sidewall has fluid reservoirs in communication with the passages.  Wang teaches wherein a sidewall of a damper end cap (106) includes a reservoir (figures 3-12, at least one of 108, 108a, and/or 112) located in the side wall (at least wherein the reservoir has been interpreted to be at least radially inside or within 106).  
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the cap of Wossner et al. with the reservoir of Wang at least in order to provide an measured auxiliary reservoir which would prevent early service due to a false diagnosis of a faulty suspension if any oil should leak and be visible to a user (Wang col. 2, lines 30-48).  
Regarding claim 2, Wossner et al. discloses at least one ventilation opening (70) between the base (64) and the side wall (66) where the reservoir as combined above is located.
Regarding claim 3, Wossner et al. discloses at least four fluid passages (fig 2 and 2a, at least four 72/70). It has been interpreted that the above combination would provide reservoirs (Wang, 112) to corresponding passages (Wossner, 70) and four fluid reservoirs, each fluid passage being in fluid communication with one of the fluid reservoirs.
Regarding claims 2 and 3, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the cap of Wossner et al. with the reservoir of Wang at least in order to provide an measured auxiliary reservoir which would prevent early service due to a false diagnosis of a faulty suspension if any oil should leak and be visible to a user (Wang col. 2, lines 30-48).  
	Regarding claim 4, Wossner et al. discloses at least four ventilation openings (figs 2 and 2a, 70)
	Regarding claim 5, Wossner et al. discloses wherein the ventilation opening (70) is at a corner where the base (64) meets the side wall (figs 2-2a, 66).
Regarding claim 10, Wossner et al. discloses an outer tube (14) having an end (figs 1-2); the outer tube having a rod (32), the rod extending through the end in the outer tube (fig 1- 2), the damper including a damper fluid (oil), the damper fluid movable within the damper in response to movement of the rod (abstract); a cup shaped bumper cap (58) configured to fit over the end of the outer tube (14), the bumper cap having a through hole (at or near 32), the rod passaging through the through hole (figs 1-4), the cup shaped body having a side wall and a base (64 and 66), the side wall having an inner surface and an outer surface (figs 1-2), the inner surface having a dimension that is sized to be press fit over the outer tube (at least at 66, col. 5, lines 16-17) and the base having a through hole (68) in the base (figs 2-12), the through hole configured to have the rod (102) pass therethrough, the base having at least one fluid passage (at least 112a) extending away from the through hole (figs 2-4) and reservoir (76).
Wossner et al. lacks wherein the sidewall has fluid reservoirs in communication with the passages.  Wang teaches wherein a sidewall of a damper end cap (106) includes a reservoir (figures 3-12, at least one of 108, 108a, and/or 112) located in the side wall (at least wherein the reservoir has been interpreted to be at least radially inside or within 106).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the cap of Wossner et al. with the reservoir of Wang at least in order to provide an measured auxiliary reservoir which would prevent early service due to a false diagnosis of a faulty suspension if any oil should leak and be visible to a user (Wang col. 2, lines 30-48).  
Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wossner et al. (US-4364457) in view of Wang (US-8991572) and in further view of Carlson et al. (US-5878851).
Regarding claim 11, Wossner et al. and Wang disclose as set forth above but are silent to if the rod is chrome.  Carlson teaches wherein a rod includes a chrome surface in order to improve the sealing system between the rod and aperture (col. 3, lines 50-53).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to includes a chrome surface for the rod in order to improve the sealing system between the rod and aperture (col. 3, lines 50-53).
Regarding claim 12, as set forth above, Wossner et al discloses a seal (30) within the damper tube through hole (fig 2), the seal configured to substantially prevent damping fluid from escaping the damper (fig 1).
Regarding claim 13, Wossner et al. discloses at least one ventilation opening (70) between the base (64) and the side wall (66) where the reservoir as combined above is located.
Regarding claim 14, Wossner et al. discloses at least four fluid passages (fig 2 and 2a, at least four 72/70). It has been interpreted that the above combination would provide reservoirs (Wang, 112) to corresponding passages (Wossner, 70)  and four fluid reservoirs, each fluid passage being in fluid communication with one of the fluid reservoirs.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the cap of Wossner et al. with the reservoir of Wang at least in order to provide an measured auxiliary reservoir which would prevent early service due to a false diagnosis of a faulty suspension if any oil should leak and be visible to a user (Wang col. 2, lines 30-48).  
	Regarding claim 15, Wossner et al. discloses at least four ventilation openings (figs 2 and 2a, 70)
	Regarding claim 16, Wossner et al. discloses wherein the ventilation opening (70) is at a corner where the base (64) meets the side wall (figs 2-2a, 66).
Allowable Subject Matter
Claims 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 6/28/2022 have been fully considered but they are not persuasive. Regarding claims 1 and 10, Applicant argues that the prior art of record lacks wherein the reservoir is located in the side wall, Examiner respectfully disagrees. The limitation “in the side wall” has been given the broadest reasonable interpretation and does not require the cap to surround or fully encircle the reservoir, i.e. a hollow cap wherein the hollow portion is the reservoir.  Wang has been interpreted at least wherein the reservoir radially inside or within the cap portion 106.  In other words, it has been interpreted that the limitation “in” is encompassed by radially inside or within with regards to the location of the cap and reservoir.
It appears that the arguments with regards to claims 1 and 10 are more specific than the limitations set by the claims. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K HSIAO whose telephone number is (571)272-6259. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.H/Examiner, Art Unit 3657                                 

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657